Citation Nr: 0005112	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  97-03 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bipolar disorder, evaluated as 50 percent disabling prior to 
April 22, 1998, and 70 percent disabling on and after that 
date (exclusive of a temporary total hospitalization rating 
under 38 C.F.R. § 4.29 from August 23, 1998, to September 30, 
1998).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1988 to 
March 1992.  This appeal arises from a January 1996 rating 
decision of the Philadelphia, Pennsylvania, regional office 
and insurance center (ROIC) which denied an increased 
evaluation for service-connected bipolar disorder, evaluated 
as 50 percent disabling.  By a rating action dated in January 
1999, the 50 percent disability evaluation assigned to 
bipolar disorder was increased to 70 percent, effective in 
April 1998, exclusive of a temporary total hospitalization 
rating under 38 C.F.R. § 4.29, which was assigned from August 
23, 1998, until the end of September 1998.  The veteran 
relocated to Maryland during the pendency of this appeal.  As 
such, the Baltimore, Maryland, RO has assumed jurisdiction 
over the matter.


REMAND

A well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 
1 Vet. App. 78 (1990).  In the context of a claim for an 
increased evaluation of a condition adjudicated service 
connected, an assertion by a claimant that the condition has 
worsened is sufficient to state a plausible, well-grounded 
claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The appellant in the instant case has stated a well-grounded 
claim.  Thus, VA is obligated to assist her in the 
development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991).

A review of the evidence of record discloses that the veteran 
has submitted a claim for Social Security Administration 
(SSA) disability benefits.  Specifically, forms from the SSA 
indicating that an application for benefits had been filed by 
the veteran were received by the RO in January 1999.  To 
date, there is no indication 


that the RO has sought to obtain a copy of any decision 
granting or denying Social Security disability benefits to 
the veteran and the medical records used in rendering that 
determination are not of record.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the VA has notice that the veteran is 
receiving disability benefits from the Social Security 
Administration, and that records from that Administration may 
be relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits and the 
supporting medical documents relied upon.  See Baker v. West, 
11 Vet. App. 163 (1998) and Hayes v. Brown, 9 Vet. App. 67 
(1996).  Accordingly, the veteran's SSA records must be 
obtained in connection with her increased rating claim.

The Board further notes that the veteran's numerous 
hospitalizations since 1994 appear to correspond with her 
failure to take medications prescribed to treat her 
psychiatric disorder.  It is unclear to the Board whether or 
not this noncompliance in taking medications is a component 
of her service-connected bipolar disorder.  Notably, a 
November 1996 VA psychiatric examination report indicated 
that the veteran has a tendency to discontinue her medication 
which would lead to an admission and a disruption of her 
life.  Treatment notes from the Washington VA Medical Center 
(VAMC) dated in August 1998 (during a period of 
hospitalization) revealed that the veteran had not been 
taking her medications for two to three weeks prior to her 
admission, due to a possible pregnancy.  The development of 
facts includes a "thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Further, 
the status of a disability is a medical determination which 
must be made from the records, without resort to independent 
medical judgment by the Board.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  The veteran should be afforded a 
contemporaneous VA psychiatric examination that addresses her 
history of failing to take prescribed medications.



Although she has been examined previously for VA purposes, 
the importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran.  The 
veteran is henceforth advised, in that regard, that failure 
to report, without good cause, for an examination scheduled 
in connection with a claim for an increased rating, shall 
result in denial of that claim.  38 C.F.R. § 3.655 (1999).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to her claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The duty 
to assist the veteran in obtaining and developing available 
facts and evidence to support her claim includes the 
procurement of medical records to which the veteran has made 
reference.  Littke v. Derwinski 1 Vet. App. 90 (1990).  As 
this matter is being returned for another psychiatric 
examination, the RO should obtain the veteran's current 
medical records pertaining to the treatment of her service-
connected psychiatric disorder.  The Board also notes that 
the record contains references to the veteran having received 
vocational rehabilitation training.  The veteran's Chapter 31 
folder should also be obtained and included with the claims 
folder.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated her for her 
service-connected psychiatric condition 
since September 1998.  After securing the 
necessary release(s), the RO should 
request copies of the records which are 
not already contained in the claims 
folder.

2.  The RO should obtain copies of the 
veteran's complete inpatient and 
outpatient treatment records from the 
Washington, DC VAMC and any other 


identified VA medical facility since 
September 1998.  Once obtained, all 
records must be associated with the 
claims folder.

3.  The veteran's Chapter 31 (Vocational 
Rehabilitation) folder should be obtained 
and associated with the claims file.

4.  The RO should also obtain copies of 
any administrative decision and 
underlying medical records relied upon in 
evaluating the veteran's claim for Social 
Security Administration benefits and 
associate these records with the claims 
folder.

5.  After the above has been 
accomplished, the RO should schedule the 
veteran for special VA psychiatric 
examination.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  A 
copy of the notification letter should be 
associated with the claims file.  In 
conjunction with the examination, the 
examiner must review the claims folder, 
the revised criteria for rating 
psychiatric disabilities which came into 
effect November 7, 1996, and the criteria 
in effect prior to November 7, 1996.  
Such tests as the examiner deems 
necessary should be performed.

The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  No 
instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a 


particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

a)  The examiner must address the 
mental status findings as set forth 
in both rating schedules as the 
Board must rate disabilities based 
on the criteria set forth in those 
regulations.  The examiner should be 
asked whether it is feasible to 
determine whether the veteran's 
history of not taking her prescribed 
medications is a result of voluntary 
action or a component of her bipolar 
disorder.  If so, the examiner 
should offer an opinion on this 
matter.

b)  The examiner should be asked to 
enter a complete multiaxial 
evaluation, including a score on the 
Global Assessment of Functioning 
(GAF) Scale on Axis V, along with an 
explanation of the significance of 
the assigned score.

c)  The examiner should state an 
opinion as to the degree of 
industrial inadaptability due to the 
veteran's service-connected 
disability.  If employment is not 
feasible due solely to the service-
connected disability, the examiner 
should so state.

d)  The examiner should discuss 
social impairment due to the 
service-connected disability, as it 
affects industrial adaptability.



6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

7.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, she and her 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include 
citation to all relevant regulatory 
provisions and indicate whether the 
current or previous rating criteria are 
more favorable to the veteran.  The more 
favorable criteria should be applied.  If 
appropriate, the SSOC should also include 
the provision of 38 C.F.R. § 3.655.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional factual and medical evidence.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 


appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


